Citation Nr: 1712093	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), initially rated as 10 percent disabling.

2.  Entitlement to an effective date prior to July 23, 2007 for the grant of service connection for PTSD.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for a thoracolumbar spine disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Air Force from August 1981 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011, August 2011, and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A February 2011 Board decision granted the Veteran's claim for service connection for PTSD.  An April 2011 rating decision effectuated the Board's decision and assigned a 10 percent disability rating, effective July 23, 2007.

In an August 2011 rating decision, the RO confirmed and continued the Veteran's 10 percent disability rating for PTSD and denied his claim of entitlement to TDIU.

In the January 2014 rating decision, the RO reopened the Veteran's claim of entitlement to service connection of a thoracolumbar spine disorder and denied service connection.  

Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

As explained below, the Veteran's claim of entitlement to service connection for a thoracolumbar spine disorder is reopened.  The issue of entitlement to service connection for a thoracolumbar spine disorder, as well as the issues of entitlement to an increased disability rating for PTSD and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Rating decisions dated in May 2003, June 2004, and October 2004 denied service connection for mild compression of the T-7 vertebrae.

2.  The evidence received since the October 2004 rating decision as to the issue of service connection for a thoracolumbar disorder is relevant and probative of the issue at hand.

3.  The claim of entitlement to service connection for PTSD was granted following a claim for service connection which was received by the RO on July 23, 2007.  At the time of the July 2007 claim, there were no prior claims for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision denying the claim for service connection of a thoracolumbar spine disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection of a thoracolumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an effective date earlier than July 23, 2007 for the grant of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate claims for service connection; the Veteran's claim for an earlier effective date is downstream from his claim for service connection of PTSD.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded a VA examination responsive to the application to reopen the claim for a thoracolumbar spine disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection for a thoracolumbar spine disorder in a May 2003 rating decision on the basis that the Veteran's mild compression of the T7 vertebrae was not shown in service and there was no evidence linking the Veteran's current diagnosis to his service; the Veteran had no related complaints, treatment, or diagnoses other than a June 1983 acute muscle injury of the low back.

In June 2004 and October 2004 rating decisions, the RO confirmed and continued the denial of the Veteran's claim for service connection for a thoracolumbar spine disorder.  The RO noted that the Veteran's mild compression of the T7 vertebrae was first diagnosed in November 2002, and that there was no evidence demonstrating a relationship between his current thoracolumbar spine disorder and his service.  The RO considered statements from the Veteran's treating nurse practitioner at Medical Center Clinic, and found that it did not provide medical evidence linking the Veteran's in-service injury to the current diagnosed thoracolumbar spine disorder.  The Veteran did not perfect an appeal as to this rating decision.  Therefore, the October 2004 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since the denial of the Veteran's claim in October 2004, the evidence submitted includes a VA examination report and additional VA and private treatment records, as well as well as statements submitted by the Veteran in support of his claim.  VA treatment records show that has been treated for complaints of low back pain.  Private treatment records, including statements from the Veteran's treating nurse practitioner at Medical Center Clinic indicate that the Veteran has been diagnosed with mild wedging at T6/T7 and vertebral disc protrusion at L5-S1; the statement relates these diagnoses to an in-service back injury reported by the Veteran.  

The Veteran was afforded a VA examination in December 2013.  According to the report, the Veteran was diagnosed with a back strain in June 1983.  The VA examiner noted that the Veteran reported a history of ongoing back pain since his service, which worsened in recent years.  The Veteran reported that he injured his lower back in June 1983 while lifting meat in a walk-in refrigerator, but that he did not seek further treatment during active duty.  X-rays showed arthritis of the thoracolumbar spine.  The VA examiner opined the Veteran's claimed back disorder less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The VA examiner explained that the single reference to back pain due to a fall in 1983, without further complaints of pain or limitation makes it difficult to link his current diagnoses to an in-service slip and fall.  

The evidence submitted subsequent to the October 2004 rating decision as to the issue of service connection for a thoracolumbar spine disorder is new and material.  The claim was previously denied on the basis that there was no evidence that the Veteran's thoracolumbar spine disorder was related to his service.

The added evidence speaks directly to elements which were not of record, mainly a possible relationship between the Veteran's current thoracolumbar spine disorder and his service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection for a thoracolumbar spine disorder is reopened.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  The assignment of an effective date for an award of service connection is specified by statute and regulation.  The Board has no authority to disregard these requirements.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2016).  

As noted, an effective date is assigned based on when entitlement arose or the date the claim was received, whichever is later. In this case, even assuming entitlement arose in service, the date of claim would be the later of the two dates. Thus, the effective date in this case turns on the date the claim was received. 

Here, the Veteran separated from service in 1985, but he did not file a claim for a psychiatric condition within one year of his separation from service in 1985, thus, an effective date of the date after separation from service is not warranted. 38 U.S.C.A. § 5110(b); 38 C.F.R. 3.400(b) (2016).  Review of the record shows that the first claim demonstrating an intent to apply for benefits for a psychiatric condition was received on July 23, 2007.  The Board points out that, in fact, the only communications received prior to July 2007 pertained only to the Veteran's intent to seek benefits for his low back/thoracolumbar spine disorder.   Thus, an earlier effective date based on a prior, pending, unadjudicated claim is not warranted.  Id.   

The Veteran asserts that he should be granted an earlier effective date on the basis that he first sought treatment for his psychiatric symptoms in 2004.  However, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability or treatment therefor.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability). See also 38 C.F.R. § 3.155(a) (requiring claimants to file formal application after informal claim is accepted and proper form is provided). 

Further, the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought. See Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009); 38 C.F.R. § 3.155(a); see also MacPhee, 459 F.3d at 1325 (holding that VA regulations require claimant to identify benefit sought and indicate intent to apply for benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (informal claim must be in writing); Brannon v. West, 12 Vet.App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  It was not until the July 23, 2007, communication that the Veteran expressed in writing an intent to seek benefits for a psychiatric disorder, to include PTSD.  

Therefore, under the laws and regulations pertaining to effective dates, July 23, 2007, is the appropriate effective date for the grant of entitlement to service connection for PTSD in this case.   The preponderance of the evidence is against an effective date prior to July 23, 2007 for the grant of service connection for PTSD, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The application to reopen the claim for service connection of a thoracolumbar spine disorder is granted.

The claim of entitlement to an earlier effective date for service connection for PTSD is denied.


REMAND

The Veteran asserts that the symptoms of his service-connected PTSD are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination in March 2011, in connection with his claim for service connection, and that he has not been provided an examination which considers the severity of his PTSD; the Veteran alleges that his symptoms have worsened since he was granted service connection, such that he cannot work due to his PTSD.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected PTSD on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Regarding the claim for TDIU, remand is required to obtain a VA opinion as to the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Because neither VA nor the Court can exercise independent medical judgment in deciding an appeal, an addendum medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Veteran asserts that he has a thoracolumbar spine disorder related to his service.  VA and private treatment records and examination reports reflect a mild compression of the T7 vertebrae with disc protrusion.   The Board acknowledges that the Veteran was provided a VA examination in connection with his claim in December 2013, but points out that the VA examiner found that the Veteran's current thoracolumbar spine disorder was unrelated to a slip and fall injury, and provided no rationale for this opinion; the VA examiner also stated that the Veteran's separation examination was normal.  However, the Veteran does not assert, and the evidence does not reflect, that his current thoracolumbar spine disorder is related to a slip and fall injury.  The Veteran asserts that his current back disorder is related to a lifting injury during service.  His service treatment records reflect that he was treated for musculoskeletal back pain, described as the lower back above the hips, related to lifting a box off the floor; additionally, the Veteran's service treatment records do not include a separation examination report.  

As such, the Board finds that the Veteran should be afforded a new VA examination regarding the claim for service connection of a thoracolumbar spine disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). A probative medical opinion should be based on an accurate factual premise. Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

The Board observes that the Veteran submitted a copy of a psychological evaluation performed by a psychologist from Central Alabama Psychology.  However, it is unclear whether there are treatment records related to this evaluation, and no such records have been associated with his claims file.  The RO must make every effort to obtain these records. Furthermore, all available VA treatment records since November 2014 pertaining to the Veteran's PTSD should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since November 2014.

2.  After obtaining any necessary authorization from the Veteran, obtain his medical records from any private medical providers identified by the Veteran.

3.  Schedule the Veteran for a VA PTSD examination to ascertain the current severity and manifestations of his service-connected PTSD. The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  The VA examiner that provides the Veteran's VA PTSD examination should provide an opinion as to the Veteran's ability to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  

5.  The Veteran should be afforded a VA spine examination to determine the nature and etiology of any thoracolumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current thoracolumbar spine disorder and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified thoracolumbar spine disorder is related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

6.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


